DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-11, 13-14, 21-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (2014/0205972) in view of Lázár et al. (WO 2013/061104), Matsuo et al. (WO 2017/010217 represented by 2018/0203167), and Hindelang et al. (2018/0134565).  
Xia teaches a sol gel method for producing a silicate containing glass ceramic ([0067]), the method comprising mixing a silicon tetraalkoxide (TEOS) and an alcohol (ethanol), with a mineral acid (HCl) to partially hydrolyze and form a mixture A ([0047]-[0048]), mixing a metal alkoxide component (tetrapropyl zirconate) with an alcohol (1-propanol) to form a component B, adding component B to component A to form a presol and obtaining a third product C, adding a diluted acid (i.e. 0.15M HCl) to obtain a sol, filling the sol into molds to obtain an aquagel (i.e. sealed in Teflon mold), drying the aquagels (evaporation and/or drying in oven at 100°C) to obtain xerogels ([0110], [0111]), and sintering the xerogels at a temperature of 1100°C ([0111]), which falls within the claimed range of 850°C to 1200°C to obtain silica containing glass ceramics. Regarding the metal alkoxide component, Xia teaches mixing 70 wt% tetrapropyl zirconate in 1-propanol ([0110]). This solution provide a volume ratio of the alcohol to metal alkoxide of about 1:2, which falls within the claimed range of 1:5 to 5:1. Xia also teaches metal alkoxide component provides for to provide for a metal oxide component (ZrO2) in an amount of 25-50%, which falls within the claimed range of 20-55wt% ([0010], [0068], [0096]). Although no unit of measurement is provided for the 25-50% range, even if it is mole % and not weight %, the range is significantly large, such that a respective weight content for the metal oxide would overlap with the claimed range of 20-55 wt%.
Xia teaches a combination of silicon alkoxides could be used ([0011]), but doesn’t specify a combination of TEOS and methyltriethoxysilane (MTES).  Matsuo teaches a method of forming a sol gel using metal alkoxides, wherein a typical silicon alkoxide includes methyltriethoxysilane (MTES), triethoxysilane (TEOS), and tetramethoxysilane (TMOS), amongst others ([0039]-[0041]).  Matsuo further teaches specifically TEOS and MTES can be used in combination ([0042]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a combination of silicon alkoxides, such as MTES and TEOS, for the combination of silicon alkoxides of Xia, as Matsuo teaches it predictably produces a silica sol gel with a reasonable expectation of success. Matsuo provides an example using TEOS and MTES with a mixing molar ratio of 1:1 ([0042]), but doesn’t specify other ratios. Hindelang teaches a method for forming a sol gel using a combination of silica sources. Hindelang specifies mixing silica starting materials with an alcohol and mineral acid to produce a sol ([0043]), wherein the preferred starting materials include TEOS and MTES ([0026], [0028], [0029], [0035]). Hindelang teaches using the combination of TEOS (a SiO4/2 unit) and MTES (a RxSiO(4-x)/2 unit) provides for an inexpensive, simple and safe means for producing a sol gel without wasting resources ([0017]-[0018]). Hindelang also teaches an example using a weight ratio of TEOS to MTES of 1.16:1 ([0096]), similar to Matsuo. Hindelang also teaches other examples wherein the TEOS to MTES ratio is 3.5:1 ([0107]) and 10.4:1 ([0117]). Hindelang teaches all three examples successfully provided for producing silica gels efficiently and economically ([0083]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed the combination of TEOS and MTES, as well as TEOS and MTES in other ratios such as 10.4:1, for the combination of alkoxides of Xia, as the combination provides for an inexpensive, simple and safe means for producing a sol gel without wasting resources, as taught by Hindelang.
Xia teaches all the essential steps of claim 1, but fails to disclose a continuous method of manufacturing. Lázár teaches it is well known to perform sol gel processes in batches, but is a continuous process provides for high volume (page 3 lines 9-11).  Lázár teaches a continuous method for producing sol gels (page 3 lines 15-19), wherein the method comprising continuous feeding of reactants, mixing, reacting, shaping, and drying (page 3 lines 20-32, page 16 lines 22-30).  More specifically, Lázár teaches a reaction chamber into which a first reagent, such as tetramethoxysilane or tetraethoxysilane, and a second reagent are continuously added from vessels (1 and 2), as well as a solvent mixture comprising and alcohol and water, mixed, and reacted (page 4 lines 32-33, page 5 lines 1-7, page 17 lines 4-11, page 18 lines 7-15).  Lázár also teaches using more than one reactor, wherein an additive is added downstream of a first reactor and reacted in a second reactor (figure 7, page 18 lines 16-26, page 19 lines 12-16).  Providing for multiple reactors allows for continuous feeding and mixing of the reagent streams.  Lázár teaches reagents and components can be added via a plurality of vessels (1, 2, 6, 5, 7 in figure 7) into the mixing and reacting processes at various points relative of one another (i.e. at 9 or 9a), and that mixing chambers, such as 9 and 9a, can be integrated with the reaction chambers or may be separate from them (page 5 lines 20-32, page 19 lines 3-16).  In this case, since the mixing chambers can be integrated with the reaction chambers, and receives the reagents, they are considered reactors as well. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a continuous process comprising multiple reactors, similar in arrangement to Lázár, in the sol gel process of Xia so as to provide a means for continuous feeding, mixing and reaction of the reactants, so as to provide for high volume production of the sol gel. In applying figure 7 of Lázár to the process of Xia, the silane reagents and alcohol from vessel 1 are continuously fed into reacting/mixing chamber 9, wherein the mineral acid from vessel 2 for assisting in gelation can be added as well to obtain a first product stream (A), the metal alkoxide additive can be continuously provided as a second stream (B) to a second reacting/mixing chamber 5, wherein stream B is further added to mixing/reaction chamber 9a and 3a for continuous mixing with stream A to form stream C. Also, the water can be continuously added to stream C via vessel 7.  As Lázár teaches shaping by molding, the emerging sol would be continuously filled into molds.
Regarding claim 6, Xia teaches the hydrolysis is performed at room temperature, since no heating is required, which is about 20°C ([0110]).
Regarding claim 9, Xia teaches the molar ratio of the metal alkoxide to silica is 20:80 to 60:40, which is a very wide range ([0074]). Although a volume ratio is not specifically recited, the molar ratio range is significantly large, that a respective volume ratio of the metal alkoxide to silica would overlap with the claimed range of 10:1 to 1:10. Xia also teaches the metal alkoxide component provides for to provide for a metal oxide component (ZrO2) in an amount of 25-50% ([0068]). Although no unit of measurement is provided for the 25-50% range, even if it is mole % and not weight %, the range is significantly large, such that a respective volume ratio of the metal alkoxide to silica would overlap with the claimed range of 10:1 to 1:10.
Regarding claim 10, Xia teaches the product streams A and B are mixed at room temperature since no heating is performed ([0110]), which falls within the claimed range of 0-80°C.
Regarding claim 11, Lázár teaches flow reactors as well as mixing chambers (9 and 9a) that can precede the flow reactors (page 5 lines 20-32, page 18 lines 1-6, page 19 lines 3-16, figures 6 & 7).  
Regarding claim 13, Xia teaches gelation is performed at room temperature since no heating is performed ([0110]), which falls within the claimed range of 0-100°C.
Regarding claim 14, Xia teaches drying at room temperature, as well as in an oven at 100°C ([0090]).
Regarding claims 21-22 and 26, Xia teaches an example wherein the glass ceramic has a transmission of visible light of 70% or higher ([0112]), which suggests a transmission that differs no more than 30% in the range of visible light from the transmission of silica glass in the range of visible light. Xia also teaches the transmittance graph for this example is illustrated in figure 1. The figure further suggests the glass ceramic has a transmission of visible light of 80%, which suggests a transmission that differs no more than 20% in the range of visible light from the transmission of silica glass in the range of visible light.

    PNG
    media_image1.png
    231
    311
    media_image1.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xia (2014/0205972), Lázár et al. (WO 2013/061104), Matsuo et al. (WO 2017/010217 represented by 2018/0203167), and Hindelang et al. (2018/0134565) as applied to claim 1 above, further in view of Caldwell (5,206,189). Xia teaches hydrolyzing can be performed using an acid, and exemplifies HCl ([0053]). Caldwell teaches a similar method comprising mixing a silicon tetraalkoxide, a silicon alkoxide, an alcohol with a mineral acid to form mixture A (col. 3 lines 34-55, col. 4 lines 4-15), providing a metal alkoxide as a component B, adding the metal alkoxide to mixture A and further mixing to form mixture C (col. 4 lines 23-33), adding water to the mixture C to obtain a sol (col. 4 lines 55-60), filling the sol into a mold to obtain an aquagel (col. 5 lines 3-13), drying the aquagel to obtain a xerogel (col. 6 lines 24-33), and sintering the xerogel at a temperature in the range of 200°C to 1000°C, which overlaps with the claimed range of 850-1200°C, thus forming a glass (col. 6 lines 34-44).  Caldwell further teaches it is well known to hydrolyze silicon alkoxides  with mineral acids, such as hydrochloric acid and nitric acid, among others (col. 4 lines 4-15).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for an alternative mineral acid, such as nitric acid, as Caldwell teaches is well known alternative that predictably provides for successful hydrolysis of silicon alkoxides. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xia (2014/0205972), Lázár et al. (WO 2013/061104), Matsuo et al. (WO 2017/010217 represented by 2018/0203167), and Hindelang et al. (2018/0134565) as applied to claim 1 above, and further in view of Park et al. (2005/0155385). Xia doesn’t specify the amount of mineral acid to use. Park also teaches a sol gel process that uses mineral acid to a catalysts and suggests nitric acid among others that are all suitable for use in the sol gel process, and would depend the drying and heat treatment conditions for the gel afterwards ([0021]).  Park further suggests mixing 1M of TEOS with 0.1N HCl (a mineral acid) in the example ([0029]).  This provides for an amount of mineral acid, based on the silicon alkoxide, that is at the very least about 1.7%, calculated from 1M of TEOS is about 208.33 grams of TEOS, and 0.1N HCL is about 3.645 grams of HCl.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed nitric acid in a similar ratio as Park teaches such a ratio provides for successful initiation of gelation in a sol gel process.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xia (2014/0205972), Lázár et al. (WO 2013/061104), Matsuo et al. (WO 2017/010217 represented by 2018/0203167), and Hindelang et al. (2018/0134565) as applied to claim 1 above, and further in view of Moffett et al. (6,060,523). Lázár teaches the tubular flow reactors can have various lengths (page 19 lines 12-16).  Like Lázár, Moffett teaches a continuous process comprising providing the silicate solution in a tubular mixer, adding the additive to the silicate solution further downstream and reacting with the silicate solution (col. 5 lines 34-50, col. 6 lines 2-6). Moffett further teaches continuously passing the mixture through a tubular reactor to age and form the mixture (col. 3 lines 64-67, col. 4 lines 1-3).  Moffett also teaches a tubular flow reactor that has a length of 7 feet (2.1 meter) and 0.95cm diameter (col. 6 lines 1-10).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar size tubular reactor to provide the proper residence time for aging and forming the mixture.
Claim 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (2014/0205972), Lázár et al. (WO 2013/061104), Matsuo et al. (WO 2017/010217 represented by 2018/0203167), and Hindelang et al. (2018/0134565) as applied to claim 1 above, and further in view of Kodas et al. (2004/0134230).  Regarding claim 20, Xia doesn’t specify a refractive index or a transmission. Xia teaches the silica containing glass ceramic is used for dental applications, like dental restorations ([0008]). Like Xia, Kodas also teaches a silica-containing glass ceramic also used in dental applications ([0003]). Kodas further teaches the glass should have a refractive index in the range of 1.40-1.60 ([0065]), which overlaps with the claimed range of range of 1.45-1.8, to provide for low opacity of the dental restoration. Kodas teaches this refractive index value should be identical with the matrix to allow maximum transmission of light, and to avoid opacity ([0204]). Xia teaches an aesthetically pleasing dental restoration avoids opacity, and instead should be translucent ([0002]). According, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a glass ceramic having a refractive index in the range of 1.4-1.6 to provide for an aesthetically pleasing dental restoration with low opacity.
In further regards to claim 23, Xia teaches a homogeneous system ([0018]) is formed. Refractive index is the same throughout a glass or glass ceramic body as long as the body is homogeneous, regardless of thickness. Xia teaches the glass ceramic bodies can be larger than 1cm3 ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expect the refractive index to be the same throughout the thickness of the glass ceramic body, i.e. at a thickness of 5mm, because refractive index is not dependent on thickness and Xia provides for a homogeneous system.
Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach a sol gel process for producing a silicate-containing glass ceramic that has a transmission in the range of visible light of at least 70% at a thickness of 5mm or that is about equal to that of the transmission of silica glass, wherein the sol gel process comprises mixing a first mixture of silicon alkoxide components such as TEOS and MTES with a second mixture of alcohol and a zirconium alkoxide, adding water or acid to form a sol, filling molds with the sol, drying and sintering to obtain a glass ceramic with 20-55 wt% of the zirconium alkoxide component.
Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.  Applicant argues Xia, Lazar and Matsuo are non-analogous art because Lazar and Matsuo are directed to fields of endeavor different from that of Xia. While the finish products of Lazar and Matsuo may have different applications than that of Xia, all similarly teaches sol get process comprising silicon alkoxides. Applicant argues the “field of endeavor” is typically governed by the end product, and since the end products of Xia, Lazar, Matsuo and Hindelang varies from dental products, insulation, to films, they are not analogous art. The Examiner disagrees, they all teach a similar end product, a silicate containing glass or glass ceramic, even if the end products are utilized differently. Thus, all are considered analogous art for the sol gel processes they each teach. Furthermore, they all teach producing a sol gel with a combination of silicon alkoxides, wherein Matsuo teaches a typical silicon alkoxide includes MTES, TEOS, and TMOS, amongst others. 
Applicant further argues one skilled would not use a mixture of MTES and TEOS in the process of Xia without making further adaptations. A test of obviousness does not involve the how the mixture can be used, but instead whether it would be obvious to use the mixture. Furthermore, it is not clear what adaptations would be necessary since Xia already teaches a mixture of silicon alkoxides can be used. Applicant argues Matsuo’s thin film would not be applicable for Xia’s large dental work. Again, the final shape of the end product is immaterial to the method steps of the sol gel process. In other words, the  shape the sol takes on is not influenced by using a mixture of MTES and TEOS. 
Applicant argues Hindelang teaches an aerogel having a density of 0.03-0.3 g/cm3 and is opaque. Thus a person skilled in the art would not apply Hindelang to Xia. The backbone to Hindelang’s aerogel is a silicate containing product produced using a mixture silicon alkoxides in a sol gel process. Hindelang also teaches the formation of the pores lies in the drying step of the gel ([0006]). Thus, the sol gel process leading up to the formation of the gel, wherein a combination of MTES and TEOS is used as precursors, is still relevant in its ability to provide for a silicate containing glass that is rigid and strong. In other words, the porous nature of the aerogel is not a result of the precursors employed in the sol gel process, but instead in the drying step. Although Hindelang teaches additional steps for process the sol gel to turn it into an aerogel,  the basic steps for forming the sol and the gel are still applicable. Hindelang further notes employing the combination of precursors to prepare sols by methods known to one skilled in the art ([0036]).  Hence, it would be applicable to apply Hindelang‘s specific teaching of using MTES and TEOS (in the disclose ratios) as precursors for a sol gel process with a reasonable expectation of success. 
Applicant argues one would not expect the same properties disclosed in Xia to remain the same after modification with two other references. The Examiner disagrees in this particular case because Xia already teaches using a combination of silicon alkoxides, wherein Matsuo and Hindelang suggest MTES and TEOS as a known combination, both of which are silicon alkoxides.
In argument B, applicant argues Caldwell is non-analogous art, citing that Caldwell is a glass and not a glass ceramic.  As recognized by the applicant, the difference between the glass and glass ceramic lies in the cooling process of the composition, wherein glass are more rapidly cooled into amorphous form and glass ceramics are more slowly cooled to promote crystallization in the amorphous glass. In other words, the difference lies in the final heat treatment of the glass composition and not in the sol gel process for producing the glass composition. Since Caldwell was used to teach well known mineral acids that can be used in the sol producing steps of a sol gel process, it would be reasonable to combine Caldwell with Xia. Applicant argues adding materials from a glass material to a dental material glass ceramic are not obvious. The differences is not as vast as the applicant argues. More specifically, Xia already teaches adding a mineral acid such as HCl. Caldwell also teaches using a mineral acid and exemplifies both HCl and nitric acid for hydrolyzing the silicon alkoxides. 
Applicant argues the modification of Caldwell with Kodas. The rejection in which Caldwell was used as the primary reference was withdrawn in the previous office action. Since the arguments was focused on the dental restoration use and glass ceramic nature of Kodas’s product versus the glass product of Caldwell, the arguments are moot. 
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741